AMENDMENT NO. 8 TO AMENDED ANDRESTATED
CREDIT AND GUARANTY AGREEMENT

        AMENDMENT NO. 8, dated as of September 12, 2003 (this “Amendment”) to
the Amended and Restated Credit and Guaranty Agreement dated as of August 26,
2002 (as amended and in effect immediately prior to the effectiveness of this
Amendment, the “DIP Credit Agreement”), among UCA LLC, CENTURY CABLE HOLDINGS,
LLC, CENTURY-TCI CALIFORNIA, L.P., OLYMPUS CABLE HOLDINGS, LLC, PARNASSOS, L.P.,
FRONTIERVISION OPERATING PARTNERS, L.P., ACC INVESTMENT HOLDINGS, INC., ARAHOVA
COMMUNICATIONS, INC., and ADELPHIA CALIFORNIA CABLEVISION, LLC, as Borrowers,
the Guarantors party thereto, JPMORGAN CHASE BANK, as Administrative Agent,
CITICORP USA, INC., as Syndication Agent, J.P. MORGAN SECURITIES INC. and
CITIGROUP GLOBAL MARKETS INC. (formerly known as Salomon Smith Barney Inc.), as
Joint Bookrunners and Co-Lead Arrangers, CITICORP USA, INC., as Collateral
Agent, WACHOVIA BANK, N.A., as Co-Syndication Agent, and THE BANK OF NOVA
SCOTIA, FLEET NATIONAL BANK, BANK OF AMERICA, N.A. and GENERAL ELECTRIC CAPITAL
CORPORATION, as Co-Documentation Agents.

W I T N E S S E T H:

        WHEREAS, the parties hereto desire to amend the DIP Credit Agreement as
set forth herein.

        NOW, THEREFORE, the parties hereto agree as follows:

        Section 1.     Definitions; References. Unless otherwise specifically
defined herein, each capitalized term used herein which is defined in the DIP
Credit Agreement (as amended hereby) shall have the meaning assigned to such
term in the DIP Credit Agreement (as amended hereby). Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the DIP Credit Agreement shall, after the date of effectiveness of
this Amendment, refer to the DIP Credit Agreement as amended hereby.

        Section 2.     Amendment to the Definition of Capital Expenditures. The
definition of “Capital Expenditures” contained in Section 1.01 of the DIP Credit
Agreement is hereby amended to read in its entirety as follows:




1

--------------------------------------------------------------------------------

        ““Capital Expenditures” shall mean, with respect to any Person or group,
for any period, the additions to property, plant and equipment and other capital
expenditures of such Person or group that are (or would be) set forth in its or
their consolidated statement of cash flows for such period prepared in
accordance with GAAP. Notwithstanding the foregoing, in the event that during
any period, Capital Expenditures are incurred by any Loan Party in the Seven A
Borrower Group, and provided that a Loan Party or Loan Parties in a Borrower
Group other than the Seven A Borrower Group (collectively, the “Other Benefiting
Loan Parties” and, together with the Seven A Benefiting Loan Parties referred to
below, the “Benefiting Loan Parties”) derive a benefit, economic or otherwise,
during such period from such Capital Expenditures (such Capital Expenditures are
hereinafter referred to as the “Shared Capital Expenditures”), then, the
methodology set forth in the immediately following sentence hereof shall be used
to determine the amount of Capital Expenditures incurred during such period by
each Borrower Group to which a Benefiting Loan Party belongs (each a “Benefiting
Borrower Group”), notwithstanding that such methodology may not be in accordance
with GAAP. In the event that any Loan Party in the Seven A Borrower Group incurs
any Shared Capital Expenditures during any period, such Shared Capital
Expenditures shall, for such period, and notwithstanding the requirements of
GAAP, be allocated on a pro rata basis among each Benefiting Borrower Group
based on the number of subscribers attributable to each Benefiting Loan Party in
such Benefiting Borrower Group, measured as of the last day of the relevant
period, it being understood and agreed that (i) none of such Shared Capital
Expenditures shall be allocated to the Seven A Borrower Group for such period
unless a Loan Party in the Seven A Borrower Group (a “Seven A Benefiting Loan
Party”) derives a benefit during such period from such Shared Capital
Expenditures, in which case, the Seven A Borrower Group shall be allocated an
amount of such Shared Capital Expenditures that is commensurate with the benefit
derived by the Loan Parties belonging to the Seven A Borrower Group, as
determined in good faith by the Chief Financial Officer of the Parent, which
determination shall not be effective unless consented to by the Administrative
Agent, which consent shall not be unreasonably withheld, delayed or conditioned
and (ii) the aggregate amount of the Shared Capital Expenditures for the period
starting on May 1, 2003 and ending on the Maturity Date shall be no greater than
$50,000,000.”

         Section 3.     Amendments Relating to the Amended Definition of Capital
Expenditures.

        (a)     Section 1.02 of the DIP Credit Agreement is hereby amended by
deleting the proviso at the end of such Section and replacing it in its entirety
with the following new proviso:

          “provided, however, that for purposes of determining compliance with
any covenant set forth in Section 6.04 of this Agreement, such terms shall be
construed in accordance with GAAP, except as otherwise set forth in such Section
and any definitions referred to therein.”




2

--------------------------------------------------------------------------------

        (b)     Section 6.04(b) of the DIP Credit Agreement (and Section 2(a) of
the Covenant Addendum to the DIP Credit Agreement) is hereby amended to add the
following phrase immediately following the word “period” in the last line
thereof:

          “; provided further, that with respect to any period commencing on or
after May 1, 2003, the methodology set forth in the definition of “Capital
Expenditures” in Section 1.01 of this Agreement (after giving effect to
Amendment No. 8 hereto) shall be applied for purposes of determining (i) the
amount of Capital Expenditures incurred by each Borrower Group during any such
period and (ii) the excess, if any, of the Maximum Capital Expenditures
permitted for a Borrower Group over the actual Capital Expenditures of such
Borrower Group for any such period”.

        Section 4.     New Definitions Relating to the Creation of the Holding
SPV. The following definitions are added in alphabetical order in Section 1.01
of the DIP Credit Agreement:

        ““Holding SPV” shall mean a newly created indirect wholly-owned
Subsidiary of the Parent (i) that does not conduct any business other than the
holding of the Equity Interests of other Qualifying SPVs, (ii) that has executed
and delivered to the Administrative Agent an SPV Guarantee, and (iii) all of the
Equity Interests of which shall be subject to a perfected first priority Lien
for the ratable benefit of the Agents, the Fronting Banks and the DIP Lenders
(subject to no other Liens).”

        ““SPV Guarantor” shall mean a Qualifying SPV that has executed and
delivered to the Administrative Agent an SPV Guarantee.”

         Section 5.     Amendments to Certain Definitions Relating to the
Creation of the Holding SPV.

        (a)     Guaranteed Obligations. The definition of “Guaranteed
Obligations” contained in Section 1.01 of the DIP Credit Agreement is hereby
amended by (i) deleting the word “and” at the end of clause (i) thereof and
replacing it with a comma, and (ii) adding the word “and” and the following new
clause (iii) at the end of clause (ii) thereof:

    “(iii)        with respect to each SPV Guarantor, the Guaranteed Obligations
of such SPV Guarantor as set forth in such SPV Guarantor’s SPV Guarantee.”





3

--------------------------------------------------------------------------------

        (b)     Guarantor. The definition of “Guarantor” contained in Section
1.01 of the DIP Credit Agreement is hereby amended by (i) deleting the word
“and” immediately following the words “Joint and Several Guarantor” and
replacing it with a comma and (ii) adding the word “and” and the phrase “each
SPV Guarantor” at the end of the definition thereof.

        (c)     Qualifying SPV. The definition of “Qualifying SPV” contained in
Section 1.01 of the DIP Credit Agreement is hereby amended to (i) replace the
phrase “shall mean an SPV” contained in the first line thereof with the phrase
“shall mean (x) the Holding SPV or (y) an SPV” and (ii) replace the reference to
“clause (ii)" contained in the proviso thereto with “clause (y)(ii)"

        (d)     Rigas Real Property. The definition of “Rigas Real Property”
contained in Section 1.01 of the DIP Credit Agreement is hereby amended to read
in its entirety as follows:

            ““Rigas Real Property” shall mean (i) any parcel of real property,
together with improvements thereon, either (x) used by or for which title is
held by a member of the Rigas family and with respect to which property any Loan
Party has made payments or claims title to, or (y) located at 4652 Route 6 West,
Ulysses, Pennsylvania or 333 Frey Avenue, Vestal, New York and (ii) any personal
property transferred to a Qualifying SPV in connection with the transfer to such
Qualifying SPV of the real property referred to in clause (i) immediately above,
whether such personal property relates to or is stored upon the real property
being transferred or is otherwise transferred to such Qualifying SPV in
connection therewith or as a part thereof.”

        (e)     SPV Guarantee. The definition of “SPV Guarantee” contained in
Section 1.01 of the DIP Credit Agreement is hereby amended to read in its
entirety as follows:

            ““SPV Guarantee” shall mean, with respect to any Qualifying SPV, a
guarantee substantially in the form of Exhibit G to the DIP Credit Agreement,
provided that in the case of the Holding SPV, the term “Guaranteed Obligations”
contained in such guarantee shall be defined as “all Obligations of any other
Loan Party”.”

         Section 6.     Conforming Changes Relating to the Creation of the
Holding SPV.

        (a)     Amendment to Section 10.17(b) of the DIP Credit Agreement.
Section 10.17(b) of the DIP Credit Agreement (and Section 4(b) of Amendment No.
5 to the DIP Credit Agreement) is hereby amended to add the following phrase at
the end thereof:

          “provided, however, that for purposes of this sub-section (b), a
Qualifying SPV shall not include the Holding SPV;".





4

--------------------------------------------------------------------------------

        (b)     Amendment to Section 10.17(c) of the DIP Credit Agreement
Section 10.17(c) of the DIP Credit Agreement (and Section 4(c) of Amendment No.
5 to the DIP Credit Agreement) is hereby amended to (i) replace the words
“Qualifying SPV Guarantee” in the first line thereof with the words “SPV
Guarantee” and (ii) delete the reference to the phrase “as contemplated by
clause (ii) of the definition thereof” immediately following the phrase
“Qualifying SPV” in the third line thereof.

        Section 7.     Amendment to Tranche B Usage Condition. Section 4.03(h)
of the DIP Credit Agreement is hereby amended to replace the phrase “the
aggregate Tranche B Outstanding Exposure is equal to the Total Tranche B
Credit-Linked Deposit Amount” contained therein with the following phrase: “the
aggregate Tranche B Outstanding Exposure with respect to all Borrowers is no
less than the difference between (x) the Total Tranche B Credit-Linked Deposit
Amount and (y) $5,000,000.”

        Section 8.     GOVERNING LAW. THIS AMENDMENT SHALL IN ALL RESPECTS BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE AND
THE BANKRUPTCY CODE.

        Section 9.     Counterparts; Effectiveness. This Amendment may be signed
in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Amendment shall become effective as of the date hereof when the
Administrative Agent shall have received duly executed counterparts hereof
signed by the Loan Parties and the Required DIP Lenders. In the case of any
party as to which an executed counterpart shall not have been received, the
Administrative Agent shall have received telegraphic, telex or other written
confirmation from such party of execution of a counterpart hereof by such party.
The Administrative Agent shall promptly notify the Loan Parties and the DIP
Lenders of the effectiveness of this Amendment, and such notice shall be
conclusive and binding on all parties hereto.




5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

JPMORGAN CHASE BANK   By: /s/ William A. Austin          Name: William A. Austin
         Title: Vice President
CITICORP USA, INC By: /s/ Michael M. Schadt           Name: Michael M. Schadt
          Title: Vice President
WACHOVIA BANK, N.A By: /s/ Helen F. Wessling          Name: Helen F. Wessling
         Title: Managing Director
THE BANK OF NOVA SCOTIA By: /s/ Christopher Usas           Name: Christopher
Usas           Title: Director
FLEET NATIONAL BANK By: /s/ Sanghamitra Dutt           Name: Sanghamitra Dutt
          Title: Authorized Officer
BANK OF AMERICA, N.A By: /s/ William E. Livingston, IV           Name: William
E. Livingston, IV           Title: Managing Director
GENERAL ELECTRIC CAPITAL CORPORATION By: /s/ Christopher Cox           Name:
Christopher Cox           Title: Duly Authorized Signatory
THE TRAVELERS INSURANCE COMPANY By: /s/ William M. Gardner           Name:
William M. Gardner           Title: Investment Officer
BANK OF MONTREAL By: /s/ Geoffrey McConnell           Name: Geoffrey McConnell
          Title: Authorized Signatory
CALPERS By: _________________________           Name:           Title:
CREDIT LYONNAIS NEW YORK By: /s/ Anne G. Shean           Name: Anne G. Shean
          Title: Vice President
THE FOOTHILL GROUP, INC By: /s/ Sean Dixon           Name: Sean Dixon
          Title: Vice President
MORGAN STANLEY SENIOR FUNDING, INC By: /s/ Dawn DiGiano           Name: Dawn
DiGiano           Title: Vice President
SUMITOMO MITSUI BANKING CORPORATION By: _________________________
          Name:           Title:
BAYERISHE HYPO UND VEREINSBANK AG, NEW YORK BRANCH By: /s/ Jane P. Jacobs
          Name: Jane P. Jacobs           Title: Director By: /s/ Kimberly Sausa
          Name: Kimberly Sausa           Title: Associate Director
EATON VANCE SENIOR INCOME TRUST By: Eaton Vance Management as Investment Advisor
By: _________________________           Name:           Title:
EATON VANCE CDO III, LTD By: Eaton Vance Management as Investment Advisor By:
_________________________           Name:           Title:
EATON VANCE CDO IV, LTD By: Eaton Vance Management as Investment Advisor By:
_________________________           Name:           Title:
COSTANTINUS EATON VANCE CDO V, LTD By: Eaton Vance Management as Investment
Advisor By: _________________________           Name:           Title:
SPCP GROUP LLC By: _________________________           Name:           Title:
SUNAMERICA SENIOR FLOATING RATE FUND INC By: Stanfield Capital Partners LLC as
its subadvisor By: _________________________           Name:           Title:
DEUTSCHE BANK TRUST COMPANY AMERICAS By: _________________________
          Name:           Title:
AURM CLO 2002-1 LTD By: Stein Roe & Farnham Incorporated, as Investment Manager
By: _________________________           Name:           Title:
AIM FLOATING RATE FUND By: INVESCO Senior Secured Management, Inc. as Attorney
in Fact By: _________________________           Name:           Title:
CHARTER VIEW PORTFOLIO By: INVESCO Senior Secured Management, Inc. as Investment
Advisor By: _________________________           Name:           Title:
DIVERSIFIED CREDIT PORTFOLIO LTD By: INVESCO Senior Secured Management, Inc. as
Investment Adviser By: _________________________           Name:
          Title:
TCW SELECT LOAN FUND, LIMITED By: TCW Advisors, Inc., as its Collateral Manager
By: _________________________           Name:           Title: By:
_________________________           Name:           Title:
C-SQUARED CDO LTD By: TCW Advisors, Inc., as its Portfolio Manager By:
_________________________           Name:           Title:
SRF 2000 LLC By: /s/ Diana M. Himes           Name: Diana M. Himes
          Title: Assistant Vice Predisent
SRF TRADING, INC By: /s/ Diana M. Himes           Name: Diana M. Himes
          Title: Assistant Vice President
CARLYLE HIGH YIELD PARTNERS IV, LTD By: _________________________
          Name:           Title:
FLAGSHIP CLO II By: _________________________           Name:           Title:
AIG SUNAMERICA LIFE ASSURANCE COMPANY dba ANCHOR NATIONAL LIFE INSURANCE
COMPANY) By: _________________________           Name:           Title:
FIDELITY ADVISOR SERIES II:
FIDELITY ADVISOR FLOATING RATE HIGH INCOME FUND (161) By:
_________________________           Name:           Title:
GOLDMAN SACHS CREDIT PARTNERS L.P. By: _________________________           Name:
          Title:
REGIMENT CAPITAL, LTD By: Regiment Capital Management, LLC as its Investment
Advisor By: Regiment Capital Advisors, LLC           its Manager and Pursuant to
delegated authority By: _________________________           Name:
          Title:
PRESIDENT & FELLOWS OF HARVARD COLLEGE By: Regiment Capital Management, LLC as
its Investment Advisor By: Regiment Capital Advisors, LLC       its Manager and
Pursuant to delegated authority By: _________________________           Name:
          Title:
LIBERTYVIEW FUNDS, L.P. By: _________________________           Name:
          Title:
LONG LANE MASTER TRUST IV By: Fleet National Bank as Trust Administrator By: /s/
Roger Ackerman           Name: Roger Ackerman           Title: Director
AIMCO CLO, SERIES 2001-A By: _________________________           Name:
          Title:
ALLSTATE LIFE INSURANCE COMPANY By: _________________________           Name:
          Title:
PROTECTIVE LIFE INSURANCE COMPANY By: _________________________           Name:
          Title:
WACHOVIA BANK, NATIONAL ASSOCIATION By: _________________________
          Name:           Title:
GLENEAGLES TRADING LLC By: /s/ Diana M. Himes           Name: Diana M. Himes
          Title: Assistant Vice President
HIGHLAND LOAN FUNDING V LTD By: Highland Capital Management, L.P. as Collateral
Manager By: /s/ Mark Okada           Name: Mark Okada           Title: Chief
Investment Officer, Highland Capital Management
CALIFORNIA PUBLIC EMPLOYEES' RETIREMENT SYSTEM By: Highland Capital Management,
L.P.           as Authorized Representatives of the Board By: /s/ Mark Okada
          Name: Mark Okada           Title: Chief Investment Officer, Highland
Capital Management
ING PRIME RATE TRUST By: ING Investments, LLC as its investment manager By:
_________________________           Name:           Title:
ING SENIOR INCOME FUND By: ING Investments, LLC as its investment manager By:
_________________________           Name:           Title:
INDOSUEZ CAPITAL FUNDING VI, LIMITED By: Indosuez Capital as Collateral Manager
By: _________________________           Name:           Title:
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY By: David L. Babson & Company Inc.,
as Investment Adviser By: _________________________           Name:
          Title:
MAPLEWOOD (CAYMAN) LIMITED By: David L. Babson & Company Inc.,           under
delegated authority from           Massachusetts Mutual Life Insurance
          Company as Investment Manager By: _________________________
          Name:           Title:
BLACK DIAMOND INTERNATIONAL FUNDING, LTD By: /s/ Alan Corkish           Name:
Alan Corkish           Title: Director
BRYN MAWR CLO, LTD By: Deerfield Capital Management LLC as its Collateral
Manager By: _________________________           Name:           Title:
GULF STREAM CDO 2002-I By: Gulf Stream Asset Management, LLC as Collateral
Manager By: _________________________           Name:           Title:
STANWICH LOAN FUNDING LLC By: /s/ Diana M. Himes           Name: Diana M. Himes
          Title: Assistant Vice President
RIVIERA FUNDING LLC By: _________________________           Name:
          Title:
ATRIUM CDO By _________________________           Name:           Title:
CSAM FUNDING II By _________________________           Name:           Title:
TORONTO DOMINION (TEXAS), INC By: /s/ Jill Hall           Name: Jill Hall
          Title: Vice President
NOMURA BOND & LOAN FUND By: UFJ Trust Company of New York as Trustee By: Nomura
Corporate Research and Asset Management, Inc.,           Attorney in Fact By:
_________________________           Name:           Title:
CLYDESDALE CLO 2001-1, LTD By: Nomura Corporate Research and Asset Management,
Inc.,           as Collateral Manager By: _________________________
          Name:           Title:
IMPERIAL CREDIT ASSET MANAGEMENT By: _________________________           Name:
          Title:
CITIBANK, N.A By: /s/ Michael M. Schadt           Name: Michael M. Schadt
          Title: Vice President
RESTORATION FUNDING CLO, LTD By: Highland Capital Management, L.P. Collateral
Manager By: /s/ Mark Okada           Name: Mark Okada           Title: Chief
Investment Officer, Highland Capital Management, L.P.
ACC CABLE COMMUNICATIONS FL-VA, LLC By: ACC Cable Holdings VA, Inc., its sole
member
ACC CABLE HOLDINGS VA, INC
ACC HOLDINGS II, LLC By: ACC Operations, Inc., its sole member
ACC INVESTMENT HOLDINGS, INC
ACC OPERATIONS, INC
ACC TELECOMMUNICATIONS HOLDINGS LLC By: ACC Operations, Inc., its sole member
ACC TELECOMMUNICATIONS LLC By: ACC Telecommunications Holdings LLC, its sole
member By: ACC Operations, Inc., its sole member
ACC TELECOMMUNICATIONS OF VIRGINIA LLC By: ACC Telecommunications Holdings LLC,
its sole member By: ACC Operations, Inc., its sole member
ACC-AMN HOLDINGS LLC By: ACC Operations, Inc., its sole member
ADELPHIA ACQUISITION SUBSIDIARY, INC
ADELPHIA ARIZONA, INC
ADELPHIA BLAIRSVILLE, LLC By: Century Communications Corp., its sole member
ADELPHIA CABLE PARTNERS, L.P. By: Olympus Cable Holdings, LLC, its Managing
General Partner By: Olympus Subsidiary, LLC, its sole member By: Olympus
Communications, L.P., its sole member By: ACC Operations, Inc., its managing
general partner
ADELPHIA CABLEVISION ASSOCIATES, L.P. By: Chelsea Communications, Inc., its
general partner
ADELPHIA CABLEVISION CORP
ADELPHIA CABLEVISION OF BOCA RATON, LLC By: Adelphia Cablevision Corp., its sole
member
ADELPHIA CABLEVISION OF FONTANA LLC By: Clear Cablevision, Inc., its sole member
ADELPHIA CABLEVISION OF INLAND EMPIRE, LLC By: Clear Cablevision, Inc., its sole
member
ADELPHIA CABLEVISION OF THE KENNEBUNKS, LLC By: Olympus Communications, L.P.,
its sole member By: ACC Operations, Inc., its managing general partner
ADELPHIA CABLEVISION, LLC By: ACC Operations, Inc., its sole member
ADELPHIA CABLEVISION OF NEW YORK, INC
ADELPHIA CABLEVISION OF NEWPORT BEACH, LLC By: Ft. Myers Cablevision, LLC, its
sole member By: Ft. Myers Acquisition Limited Partnership, its sole member By:
Olympus Communications, L.P., its general partner By: ACC Operations, Inc., its
managing general partner
ADELPHIA CABLEVISION OF ORANGE COUNTY, LLC By: Ft. Myers Cablevision, LLC, its
sole member By: Ft. Myers Acquisition Limited Partnership, its sole member By:
Olympus Communications, L.P., its general partner By: ACC Operations, Inc., its
managing general partner
ADELPHIA CABLEVISION OF ORANGE COUNTY II, LLC By: Mickelson Media, Inc., its
sole member
ADELPHIA CABLEVISION OF SAN BERNADINO, LLC By: Clear Cablevision, Inc., its sole
member
ADELPHIA CABLEVISION OF SANTA ANA, LLC By: UCA, LLC, its sole member By: ACC
Operations, Inc., its sole member
ADELPHIA CABLEVISION OF SEAL BEACH, LLC By: Manchester Cablevision, Inc., its
sole member
ADELPHIA CABLEVISION OF SIMI VALLEY, LLC By: UCA, LLC, its sole member By: ACC
Operations, Inc., its sole member
ADELPHIA CABLEVISION OF WEST PALM BEACH III, LLC By: Century New Mexico Cable
Television Corp., its sole member
ADELPHIA CABLEVISION OF WEST PALM BEACH IV, LLC By: Sentinel Communications of
Muncie, Indiana, Inc., its sole member
ADELPHIA CABLEVISION OF WEST PALM BEACH V, LLC By: Huntington CATV, Inc., its
sole member
ADELPHIA CALIFORNIA CABLEVISION, LLC By: Olympus Communications, L.P., its sole
member By: ACC Operations, Inc., its managing general partner
ADELPHIA CENTRAL PENNSYLVANIA, LLC By: National Cable Acquisition Associates,
L.P., its sole member By: Olympus Communications, L.P., its general partner By:
ACC Operations, Inc., its managing general Partner
ADELPHIA CLEVELAND, LLC By: Adelphia of the Midwest, Inc., its sole member
ADELPHIA COMMUNICATIONS CORPORATION
ADELPHIA COMMUNICATIONS OF CALIFORNIA, LLC By: Adelphia Cablevision Corp., its
sole member
ADELPHIA COMMUNICATIONS OF CALIFORNIA II, LLC By: Adelphia Cablevision Corp.,
its sole member
ADELPHIA COMMUNICATIONS OF CALIFORNIA III, LLC By: FrontierVision, its sole
member By: FrontierVision Holdings, L.P., its general partner By: FrontierVision
Partners, L.P., its general partner By: Adelphia GP Holdings, L.L.C., its
general partner By: ACC Operations, Inc., its sole member
ADELPHIA COMMUNICATIONS INTERNATIONAL, INC
ADELPHIA COMPANY OF WESTERN CONNECTICUT
ADELPHIA GENERAL HOLDINGS III, INC
ADELPHIA GS CABLE, LLC By: Olympus Cable Holdings, LLC, its sole member By:
Olympus Subsidiary, LLC, its sole member By: Olympus Communications, L.P., it
sole member By: ACC Operations, Inc., its sole member
ADELPHIA GP HOLDINGS, LLC By: ACC Operations, Inc., its sole member
ADELPHIA HARBOR CENTER HOLDINGS, LLC By: ACC Operations, Inc., its sole member
ADELPHIA HOLDINGS 2001, LLC By: Olympus Subsidiary, LLC, its sole member By:
Olympus Communications, L.P., it sole member By: ACC Operations, Inc., its
managing partner
ADELPHIA INTERNATIONAL II, LLC By: ACC Operations, Inc., its member By: Adelphia
Communications International, Inc., its member
ADELPHIA INTERNATIONAL III LLC By: ACC Operations, Inc., its member By: Adelphia
Communications International, Inc., its member
ADELPHIA OF THE MIDWEST, INC
ADELPHIA MOBILE PHONES
ADELPHIA PINELLAS COUNTY, LLC By: Ft. Myers Cablevision, L.L.C., its sole member
By: Ft. Myers Acquisition Limited Partnership, its sole member By: Olympus
Communications, L.P., its general partner By: ACC Operations, Inc., its managing
general partner
ADELPHIA PRESTIGE CABLEVISION, LLC By: Century Cable Holdings, LLC, its sole
member By: Century Cable Holding Corp., its sole member
ADELPHIA TELECOMMUNICATIONS, INC
ADELPHIA TELECOMMUNICATIONS OF FLORIDA, INC
ADELPHIA WELLSVILLE, LLC By: ACC Operations, Inc., its sole member
ADELPHIA WESTERN NEW YORK HOLDINGS, LLC By: ACC Operations, Inc., its sole
member
ADELPHIA COMMUNICATIONS, INC
ARAHOVA HOLDINGS, LLC By: Olympus Cable Holdings, LLC, its sole member By:
Olympus Subsidiary, LLC, its sole member By: Olympus Communications, L.P., its
sole member By: ACC Operations, Inc., its managing general partner
BADGER HOLDING CORPORATION
BETTER TV, INC. OF BENNINGTON
BLACKSBURG/SALEM CABLEVISION, INC
BRAZAS COMMUNICATIONS, INC
BUENAVISION TELECOMMUNICATIONS, INC
CABLE SENRY CORPORATION
CALIFORNIA AD SALES, LLC By: Ft. Myers Cablevision, L.L.C., its sole member By:
Ft. Myers Acquisition Limited Partnership, its sole member By: Olympus
Communications, L.P., its general partner By: ACC Operations, Inc., its managing
general partner
CCC-III, INC
CCC-INDIANA, INC
CCH INDIANA, L.P. By: CCC-Indiana, its general partner
CDA CABLE, INC
CENTURY ADVERTISING, INC
CENTURY ALABAMA CORP
CENTURY ALABAMA HOLDING CORP
CENTURY AUSTRALIA COMMUNICATIONS CORP
CENTURY BERKSHIRE CABLE CORP
CENTURY CABLE HOLDINGS, LLC By: Century Cable Holding Corp., its sole member
CENTURY CABLE HOLDING CORP
CENTURY CABLE MANAGEMENT CORPORATION
CENTURY CABLE OF SOUTHERN CALIFORNIA
CENTURY CABLEVISION HOLDINGS, LLC By: Olympus Communications, L.P., its sole
member By: ACC Operations, Inc., its managing general partner
CENTURY CAROLINA CORP
CENTURY COLORADO SPRINGS CORP
CENTURY COLORADO SPRINGS PARTNERSHIP By: Paragon Cable Television Inc., a
general partner
CENTURY COMMUNICATIONS CORP
CENTURY CULLMAN CORP
CENTURY ENTERPRISE CABLE CORP
CENTURY EXCHANGE, LLC By: Century Cable Holding Corp., its sole member
CENTURY FEDERAL, INC
CENTURY GRANITE CABLE TELEVISION CORP
CENTURY HUNTINGTON COMPANY
CENTURY INDIANA CORP
CENTURY ISLAND ASSOCIATES, INC
CENTURY ISLAND CABLE TELEVISION CORP
CENTURY INVESTMENT HOLDING CORP
CENTURY INVESTORS, INC
CENTURY KANSAS CABLE TELEVISION CORP
CENTURY LYKENS CABLE CORP
CENTURY MENDOCINO CABLE TELEVISION, INC
CENTURY MISSISSIPPI CORP
CENTURY MOUNTAIN CORP
CENTURY NEW MEXICO CABLE CORP
CENTURY NORWICH CORP
CENTURY OHIO CABLE TELEVISION CORP
CENTURY OREGON CABLE CORP
CENTURY PACIFIC CABLE TV, INC
CENTURY PROGRAMMING, INC
CENTURY REALTY CORP
CENTURY SHASTA CABLE TELEVISION CORP
CENTURY SOUTHWEST COLORADO CABLE TELEVISION CORP
CENTURY-TCI CALIFORNIA COMMUNICATIONS, L.P. By: Century Exchange LLC, its
general partner By: Century Cable Holding Corp., its sole member
CENTURY-TCI CALIFORNIA, L.P. By: Century-TCI California Communications, L.P.,
its general partner By: Century Exchange LLC, its general partner By: Century
Cable Holding Corp., its sole member
CENTURY-TCI HOLDINGS, LLC By: Century-TCI California Communications, L.P., its
general partner By: Century Exchange LLC, its general partner By: Century Cable
Holding Corp., its sole member
CENTURY TRINIDAD CABLE TELEVISION CORP
CENTURY VIRGINIA CORP
CENTURY VOICE AND DATA COMMUNICATIONS, INC
CENTURY WARRICK CABLE CORP
CENTURY WASHINGTON CABLE TELEVISION, INC
CENTURY WYOMING CABLE TELEVISION CORP
CHELSEA COMMUNICATIONS, INC
CHELSEA COMMUNICATIONS, LLC By: Olympus Cable Holdings, LLC, its sole member By:
Olympus Subsidiary, LLC, its sole member By: Olympus Communications, L.P., its
sole member By: ACC Operations, Inc., its managing general partner
CHESTNUT STREET SERVICES, LLC By: ACC Operations, Inc., its sole member
CLEAR CABLEVISION, INC
CMA CABLEVISION ASSOCIATES VII, L.P. By: Tele-Media Company of Tri-States, L.P.,
its general partner By: Tri-States, L.L.C., its general partner By: Century
Cable Holdings, LLC, its sole member By: Century Cable Holding Corp., its
managing general partner
CMA CABLEVISION ASSOCIATES XI, LIMITED PARTNERSHIP By: Tele-Media Company of
Tri-States, L.P., its general partner By: Tri-States, L.L.C., its general
partner By: Century Cable Holdings, LLC, its sole member By: Century Cable
Holding Corp., its managing general partner
CORAL SECURITY, INC
COWLITZ CABLEVISION, INC
CP-MDU I LLC By: Adelphia California Cablevision, L.L.C., its sole member By:
Olympus Communications, L.P., its sole member By: ACC Operations, Inc., its
managing general partner
CP-MDU II LLC By: Adelphia California Cablevision, L.L.C., its sole member By:
Olympus Communications, L.P., its sole member By: ACC Operations, Inc., its
managing general partner
E.& E. CABLE SERVICE, INC
EASTERN VIRGINIA CABLEVISION HOLDINGS, LLC By: Eastern Virginia Cablevision,
L.P., its sole member By: TMC Holdings Corporation, its general partner
EASTERN VIRGINIA CABLEVISION, L.P. By: TMC Holdings Corporation, its general
partner
EMPIRE SPORTS NETWORK, L.P. By: Parnassos Communications, L.P., its general
partner By: Adelphia Western New York Holdings, LLC, its general partner By: ACC
Operations, Inc., its sole member
FAE CABLE MANAGEMENT CORP
FOP INDIANA, L.P. By: FrontierVision Cable New England, Inc., its general
partner
FRONTIERVISION ACCESS PARTNERS, LLC By: FrontierVision Operating Partners, L.P.,
its sole member By: FrontierVision Holdings, L.P., its general partner By:
FrontierVision Partners, L.P., its general partner By: Adelphia GP Holdings,
LLC, its general partner By: ACC Operations, Inc., its sole member
FRONTIERVISION CABLE NEW ENGLAND, INC
FRONTIERVISION CAPITAL CORPORATION
FRONTIERVISION HOLDINGS CAPITAL CORPORATION
FRONTIERVISION HOLDINGS CAPITAL II CORPORATION
FRONTIERVISION HOLDINGS L.L.C By: FrontierVision Partners, L.P., its sole member
By: Adelphia GP Holdings, LLC, its general partner By: ACC Operations, Inc., its
sole member
FRONTIERVISION HOLDINGS L.P. By: FrontierVision Partners, L.P., its general
partner By: Adelphia GP Holdings, LLC, its general partner By: ACC Operations,
Inc., its sole member
FRONTIERVISION OPERATING PARTNERS L.L.C By: FrontierVision Holdings, L.P., its
sole member By: FrontierVision Partners, L.P., its general partner By: Adelphia
GP Holdings, LLC, its general partner By: ACC Operations, Inc., its sole member
FRONTIERVISION OPERATING PARTNERS L.P. By: FrontierVision Holdings, L.P., its
general partner By: FrontierVision Partners, L.P., its general partner By:
Adelphia GP Holdings, LLC, its general partner By: ACC Operations, Inc., its
sole member
FT. MYERS ACQUISITION LIMITED PARTNERSHIP By: Olympus Communications, L.P., its
general partner By: ACC Operations, Inc., its managing general partner
FT. MYERS CABLEVISION, LLC By: Ft. Myers Acquisition Limited Partnership, its
sole member By: Olympus Communications, L.P., its general partner By: ACC
Operations, Inc., its managing general partner
GENESIS CABLE COMMUNICATIONS SUBSIDIARY, L.L.C By: ACC Cable Communications
FL-VA, LLC, its sole member By: ACC Cable Holdings VA, Inc., its sole member
GLOBAL ACQUISITION PARTNERS, L.P. By: Global Cablevision II, LLC, its general
partner By: Olympus Communications, L.P., its sole member By: ACC Operations,
Inc., its managing general partner
GLOBAL CABLEVISION II, LLC By: Olympus Communications, L.P., its sole member By:
ACC Operations, Inc., its managing partner
THE GOLF CLUB AT WENDING CREEK FARMS, LLC By: ACC Operations, Inc., its sole
member
GRAFTON CABLE COMPANY
GS CABLE LLC By: Adelphia GS Cable, LLC, its sole member By: Olympus Cable
Holdings, LLC, its sole member By: Olympus Subsidiary, LLC, its sole member By:
Olympus Communications, L.P., its sole member By: ACC Operations, Inc., its
managing general partner
GS TELECOMMUNICATIONS LLC By: GS Cable, LLC, its sole member By: Adelphia GS
Cable, LLC, its sole member By: Olympus Cable Holdings, LLC, its sole member By:
Olympus Subsidiary, LLC, its sole member By: Olympus Communications, L.P., its
sole member By: ACC Operations, Inc., its managing general partner
HARRON CABLEVISION OF NEW HAMPSHIRE, INC
HUNTINGTON CATV, INC
IMPERIAL VALLEY CABLEVISION, INC
KALAMAZOO COUNTY CABLEVISION, INC
KEY BISCAYNE CABLEVISION By: Adelphia Cable Partners, LP, a general partner By:
Olympus Cable Holdings, LLC, its managing general partner By: Olympus
Subsidiary, LLC, its sole member By: Olympus Communications, L.P., its sole
member By: ACC Operations, Inc., its managing general partner
KOOTENAI CABLE, INC
LAKE CHAMPLAIN CABLE TELEVISION CORPORATION
LEADERSHIP ACQUISITION LIMITED PARTNERSHIP By: Olympus Communications, L.P., its
general partner By: ACC Operations, Inc., its managing general partner
LOUISA CABLEVISION, INC
MANCHESTER CABLEVISION, INC
MARTHA'S VINEYARD CABLEVISION, L.P. By: Century Cable Holdings, LLC, its general
partner By: Century Cable Holding Corp., its sole member
MERCURY COMMUNICATIONS, INC
MICKELSON MEDIA, INC
MICKELSON MEDIA OF FLORIDA, INC
MONUMENT COLORADO CABLEVISION, INC
MOUNTAIN CABLE COMMUNICATIONS CORPORATION
MOUNTAIN CABLE COMPANY, L.P. By: Pericles Communications Corporation, its
managing general partner
MONTGOMERY CABLEVISION, INC
MT. LEBANON CABLEVISION, INC
MULTI-CHANNEL T.V. CABLE COMPANY
NATIONAL CABLE ACQUISITION ASSOCIATES, L.P. By: Olympus Communications, L.P.,
its general partner By: ACC Operations, Inc., its managing general partner
OLYMPUS CABLE HOLDINGS, LLC By: Olympus Subsidiary, LLC, its sole member By:
Olympus Communications, L.P., its sole member By: ACC Operations, Inc., its
managing general partner
OLYMPUS CAPITAL CORPORATION
OLYMPUS COMMUNICATIONS HOLDINGS, L.L.C By: Olympus Communications, L.P., its
sole member By: ACC Operations, Inc., its managing general partner
OLYMPUS COMMUNICATIONS, L.P. By: ACC Operations, Inc., its managing general
partner
OLYMPUS SUBSIDIARY, LLC By: Olympus Communications, L.P., its sole member By:
ACC Operations, Inc., its managing general partner
OWENSBORO-BRUNSWICK, INC
OWENSBORO INDIANA, L.P. By Century Granite Cable Television Corp., its general
partner
OWENSBORO ON THE AIR, INC
PAGE TIME, INC
PARAGON CABLE TELEVISION INC
PARAGON CABLEVISION CONSTRUCTION CORPORATION
PARAGON CABLEVISION MANAGEMENT CORPORATION
PARNASSOS COMMUNICATIONS, L.P. By: Adelphia Western New York Holdings, LLC, its
general partner By: ACC Operations, Inc., its sole member
PARNASSOS HOLDINGS, LLC By: Parnassos Communications, L.P., its sole member By:
Adelphia Western New York Holdings, LLC, its general partner By: ACC Operations,
Inc., its sole member
PARNASSOS, L.P. By: Parnassos Communications, L.P., its general partner By:
Adelphia Western New York Holdings, LLC, its general partner By: ACC Operations,
Inc., its sole member
PERICLES COMMUNICATIONS CORPORATION
PULLMAN TV CABLE CO., INC
RENTAVISION OF BRUNSWICK, INC
RICHMOND CABLE TELEVISION CORPORATION
RIGPAL COMMUNICATIONS, INC
ROBINSON/PLUM CABLEVISION By: Olympus Subsidiary, LLC, its general partner By:
Olympus Communications, L.P., its sole member By: ACC Operations, Inc., its
managing general partner
SABRES, INC
SCRANTON CABLEVISION, INC
SENTINEL COMMUNICATIONS OF MUNCIE, INDIANA, INC
SOUTHEAST FLORIDA CABLE, INC
SOUTHWEST COLORADO CABLE, INC
SOUTHWEST VIRGINIA CABLE, INC
S/T CABLE CORPORATION
STAR CABLE INC
STARPOINT, LIMITED PARTNERSHIP By: West Boca Acquisition Limited Partnership,
its general partner By: Adelphia Cable Partners, L.P., its general partner By:
Olympus Cable Holdings, LLC, its managing general partner By: Olympus
Subsidiary, LLC, its sole member By: Olympus Communications, L.P., its sole
member By: ACC Operations, Inc., its managing general partner
SVHH CABLE ACQUISITION, L.P. By: SVhh Holdings, LLC, its general partner By: ACC
Operations, Inc., its sole member
SVHH HOLDINGS, LLC By: ACC Operations, Inc., its sole member
TELE-MEDIA COMPANY OF HOPEWELL-PRINCE GEORGE By: Eastern Virginia Cablevision
Holdings, LLC, its managing general partner By: Eastern Virginia Cablevision,
L.P., its sole member By: TMC Holdings Corporation, its general partner
TELE-MEDIA COMPANY OF TRI-STATES L.P. By: Tri-States, L.L.C., its general
partner By: Century Cable Holdings, LLC, its sole member By: Century Cable
Holding Corp., its sole member
TELE-MEDIA INVESTMENT PARTNERSHIP, L.P. By: National Cable Acquisition
Associates, L.P., a general partner By: Olympus Communications, L.P., its
general partner By: ACC Operations, Inc., its managing general partner
TELESAT ACQUISITION, LLC By: Arahova Holdings, LLC, its sole member By: Olympus
Cable Holdings, LLC, its sole member By: Olympus Subsidiary, LLC, its sole
member By: Olympus Communications, L.P., its sole member By: ACC Operations,
Inc., its managing general partner
TELESTAT ACQUISITION LIMITED PARTNERSHIP By: Olympus Communications, L.P., its
general partner By: ACC Operations, Inc., its managing general partner
THE MAIN INTERNETWORKS, INC
THE WESTOVER T.V. CABLE CO., INCORPORATED
THREE RIVERS CABLE ASSOCIATES, L.P. By: Chelsea Communications, LLC, a general
partner By: Olympus Cable Holdings, LLC, its sole member By: Olympus Subsidiary,
LLC, its sole member By: Olympus Communications, L.P., its sole member By: ACC
Operations, Inc., its managing general partner And By: Mt. Lebanon Cablevision,
Inc., a general partner
TIMOTHEOS COMMUNICATIONS, L.P. By: Olympus Communications Holdings, L.L.C., its
general partner By: Olympus Communications, L.P., its sole member By: ACC
Operations, Inc., its managing general partner
TMC HOLDINGS CORPORATION
TMC HOLDINGS, LLC
TRI-STATES, L.L.C By: Century Cable Holdings, LLC, its sole member By: Century
Cable Holding Corp., its sole member
UCA LLC By: ACC Operations, Inc., its sole member
U.S. TELE-MEDIA INVESTMENT COMPANY
UPPER ST. CLAIR CABLEVISION, INC
VALLEY VIDEO, INC
VAN BUREN COUNTY CABLEVISION, INC
WARRICK CABLEVISION, INC
WARRICK INDIANA, L.P. By: CCC-III, Inc., its general partner
WELLSVILLE CABLEVISION, L.L.C By: Century Cable Holdings, LLC, its sole member
By: Century Cable Holding Corp., its sole member
WEST BOCA ACQUISITION LIMITED PARTNERSHIP By: Adelphia Cable Partners, L.P., its
general partner By: Olympus Cable Holdings, LLC, its managing general partner
By: Olympus Subsidiary, LLC, its sole member By: Olympus Communications, L.P.,
its sole member By: ACC Operations, Inc., its managing general partner
WESTERN NY CABLEVISION, L.P. By: Adelphia Western New York Holdings, LLC, its
general partner By: ACC Operations, Inc, its sole member
WESTVIEW SECURITY, INC
WILDERNESS CABLE COMPANY
YOUNG'S CABLE TV CORP
YUMA CABLEVISION, INC By: /s/ William T. Schleyer           Name: William T.
Schleyer           Title: Chief Executive Officer